Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-28 are allowed.
The prior art discloses transceivers having various ranges as well as the ability to adjust the output range of a transceiver for a shorter range.  It is also very well known to detect devices within the range of a transceiver for establishing communications.  When taken as a whole, the prior art does not teach or fairly suggest transmitting first radio frequency (RF) signals with a first transceiver; the first transceiver configured to output the first RF signals at a first transmission level corresponding to a first transmission range; attenuating the first RF signals, with a controller circuit communicatively coupled with the first transceiver, to transfer the first RF signals at a second transmission level lower than the first transmission level; wherein the second transmission level corresponds to a shorter transmission range than the first transmission range; and using the first RF signals transmitted at the second transmission level to detect a presence of at least one second transceiver within the shorter transmission range.
When incorporating all the respectively claimed limitations as a whole and in combination, none of the prior art discloses the features as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEWIS G WEST/            Primary Examiner, Art Unit 2648